 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       WASHOE PAIUTE TRIBE OF                          No. 2:18-cv-1821 TLN DB PS
         ANTELOPE VALLEY, et al.,
12

13                        Plaintiffs,                    FINDINGS AND RECOMMENDATIONS
14             v.
15       MARY WUESTER, et al.,
16                        Defendants.
17

18            Plaintiff is proceeding in this action pro se. This matter was referred to the undersigned in

19   accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1).

20            By order filed October 19, 2018, plaintiff’s complaint was dismissed and plaintiff was

21   granted leave to file an amended complaint that cured the defects noted in that order. (ECF No.

22   3.) Plaintiff was granted twenty-eight days from the date of that order to file an amended

23   complaint and was specifically cautioned that the failure to respond to the court’s order in a

24   timely manner would result in a recommendation that this action be dismissed. The twenty-eight-

25   day period has expired, and plaintiff has not responded to the court’s order in any manner.1

26   1
      Although it appears from the docket that plaintiff’s copy of the order was returned as
27   undeliverable, plaintiff was properly served. It is the plaintiff’s responsibility to keep the court
     apprised of plaintiff’s current address at all times. Pursuant to Local Rule 182(f), service of
28   documents at the record address of the party is fully effective.
                                                          1
 1           Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

 2   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).

 3           These findings and recommendations will be submitted to the United States District Judge

 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 5   after being served with these findings and recommendations, plaintiff may file written objections

 6   with the court. A document containing objections should be titled “Objections to Magistrate

 7   Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file objections within

 8   the specified time may waive the right to appeal the District Court’s order. See Martinez v. Ylst,

 9   951 F.2d 1153 (9th Cir. 1991).

10   Dated: December 4, 2018

11

12

13

14

15

16

17

18

19

20
21
     DLB:6
22   DB/orders/orders.pro se/washoe1821.fta.f&rs

23

24

25

26
27

28
                                                       2
